IN THE SUPREME COURT OF IOWA
                              No. 17–1640

                           Filed April 26, 2019


STATE OF IOWA,

      Appellee,

vs.

WILLIAM E. CRAWFORD,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Scott County, Thomas G.

Reidel, Judge.



      A defendant appeals his conviction and sentence for second-degree

murder. DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED     IN     PART;   JUDGMENT     OF   CONVICTION        AFFIRMED,

SENTENCE VACATED IN PART, AND CASE REMANDED.


      Mark C. Smith, State Appellate Defender (until withdrawal), and

Mary K. Conroy, Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Timothy M. Hau, Assistant

Attorney General, Michael J. Walton, County Attorney, and Kimberly K.

Shepherd and Steven A. Berger, Assistant County Attorneys, for appellee.
                                     2

PER CURIAM.

      A jury convicted William Crawford of second-degree murder. On

appeal, Crawford challenges the district court’s rulings denying his motion

to continue the trial and admitting a video recording of his police interview

into evidence. He also challenges the portion of his sentence requiring him

to make restitution of appellate attorney fees.

      We transferred the case to the court of appeals. The court of appeals

affirmed Crawford’s conviction. It also vacated that part of the sentence

dealing with restitution and remanded the case for entry of a corrected

sentencing order. Crawford asked for further review, which we granted.

      On further review, we choose to let the court of appeals decision

stand as our final decision regarding the district court’s rulings denying

his motion to continue trial and admitting a video recording of his police

interview into evidence. See State v. Baker, ___ N.W.2d ___, ___ (Iowa 2019)

(“On further review, we have the discretion to review all or some of the

issues raised on appeal or in the application for further review.” (quoting

State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012))). Therefore, we affirm

Crawford’s conviction.

      As to Crawford’s argument that the district court erred in ordering

him to pay restitution in the form of appellate attorney fees without first

determining his reasonable ability to pay those fees, we find the restitution

part of his sentence should be vacated. In State v. Albright, ___ N.W.2d

____ (Iowa 2019), filed after the court of appeals decision in this case, we

set forth the procedure to follow when determining the restitution

obligation of a defendant. There we held that certain items of restitution

are subject to a reasonable-ability-to-pay determination. Id. at ____; see

also Iowa Code § 910.2(1) (2019).        We also clarified that a plan of

restitution is not complete until the sentencing court issues the final
                                      3

restitution order. Albright, ___ N.W.2d at ___. Finally, we emphasized that

a final restitution order must take into account the offender’s reasonable

ability to pay certain items of restitution. Id.

      Here, the district court did not have the benefit of the procedures

outlined in Albright when it entered its order regarding restitution.

Accordingly, we must vacate that part of the sentencing order regarding

restitution and remand the case back to the district court to impose

restitution consistent with our decision in Albright.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED      IN   PART;    JUDGMENT        OF      CONVICTION   AFFIRMED,

SENTENCE VACATED IN PART, AND CASE REMANDED.

      All justices concur except McDonald, J., who takes no part.

      This opinion shall not be published.